Name: Commission Regulation (EEC) No 2295/87 of 30 July 1987 fixing the reduction in the aid for colza and rape seed for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7 . 87 No L 209/43Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2295/87 of 30 July 1987 fixing the reduction in the aid for colza and rape seed for the 1987/88 marketing year HAS ADOPTED THIS REGULATION : Article 1 The reduction in the aid for colza and rape seed mentioned in Article 27a (3) of Regulation No 136/ 66/EEC shall for the 1987/88 marketing year be  0 ECU per 100 kilogrammes for Spain,  0 ECU per 100 kilogrammes for Portugal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of the common organization in the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27a (6) thereof, Whereas under the maximum guaranteed quantity arran ­ gements specified in Article 27a of Regulation (EEC) No 136/66/EEC a reduction should be fixed in the aid for colza and rape seed for the 1987/88 marketing year, in accordance with Article 1 of Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oilseeds (3), as last amended by Regulation (EEC) No 2132/87 (4) ; whereas Commission Regulation (EEC) No 2041 /87 (*) fixed for the 1986/87 marketing year the actual production and for the 1987/88 marketing year the estimated production of colza and rape seed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats ,  4,502 ECU per 100 kilogrammes for the other Member States. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 183, 3 . 7 . 1987, p. 7 . 0 OJ No L 163, 22 . 6 . 1983, p. 44. 0 OJ No L 200, 21 . 7 . 1987, p. 1 . h OJ No L 192, 11 . 7 . 1987, p. 11 .